Justice HOBBS,
concurring.
1 23 I respectfully concur in the Majority's opinion and the judgment of the court. I write only to add additional detail regarding what the Majority refers to as "the structure and evolution of the statutory scheme." Ms. op. 1 9.
1 24 In my view, the statutes as amended since 1992 have consistently provided that successfully completed deferred judgments resulting in dismissal cannot be sealed in sexual offense cases. The General Assembly added a specific reference to not sealing convictions and deferred judgments in sexual offense cases in 1992 when it was discussing a mistaken notion that the pre-existing statute allowed sealing of convictions.
4 25 Additional examination of the relevant session laws supports affirming the judgment of the court of appeals in this case. In my view, the statutory language of the sealing statute is not clear in regard to successfully completed deferred judgments and we should turn to our statutory construction tools as a help to determining legislative intent. The term "conviction" in section 24-72-308(3)(c) has no plain meaning, but can reasonably be read either to include or exclude deferred judgments. Thus, we should look to legislative history as an aid to determining the General Assembly's intent. Hernandez v. People, 176 P.3d 746, 753-54 (Colo.2008); Anderson v. Longmont Toyota, Inc., 102 P.3d 323, 327-30 (Colo.2004). We look to the provisions of the statutes, wherever they appear, and construe them harmoniously if possible. Bd. of Directors, Metro Wastewater Reclamation Dist. v. Nat'l Union Fire Ins. Co., 105 P.3d 653, 657 (Colo.2005).
126 The exception to the sealing provision contained in section 24-72-308(8)(c) pertaining to sexual offenses originated with the 1992 act. See ch. 168, see. 7, § 24-72-308, 1992 Colo. Sess. Laws 1103, 1106. Testimony before the House and Senate committees of reference in 1992 shows that legislators believed, incorrectly, that anybody convicted of an offense could qualify for a sealing order under the pre-existing act. The bill's Senate sponsor agreed unequivocally with testimony that
The way the present law is, without this change, if I had committed a sexual assault, if I had pled guilty to it, then I could still ... seal that record."
Hearing on H.B. 1195 Before the S. Local Gov't Comm., 58th Gen. Assemb., 2d Reg. Sess. (Colo. Mar. 5, 1992) (statement of Kathy Haddock, Colo. Municipal League). The House also heard uncontroverted testimony that "[alnybody convicted of an offense can get a seal on the record." Hearing on H.B. 1195 Before the H. Local Gov't Comm., 58th Gen. Assemb., 2d Reg. Sess. (Colo. Feb. 3, 1992) (statement of Kathy Haddock, Colo. Municipal League).
T 27 This misunderstanding is contradicted by the statute that was in effect, See § 24-72-308, C.R.S. (1988 Repl). Then as now, *1225convictions could not be sealed but records of accusations not resulting in charges, prosecutions brought but then completely dismissed, and cases resulting in acquittal could be sealed.
1 28 Based on the 1992 hearings, it appears that the legislature wanted to be sure that sexual assault convictions could not be sealed and that successfully completed deferred judgments in sexual assault cases could not be sealed. At the very least, the legislature's prohibition against sealing convictions that did not involve a deferred judgment was redundant.
1 29 Ambiguity arises from the question of whether "deferred judgments" in sexual offense cases, listed plainly as unsealable from 1992 to 1999, include deferred judgments that the defendant then successfully completed, resulting in dismissal of the case.
1 30 We can resolve the ambiguity latent in subsection (8)(c) by turning to additional legislative history from the 1992 act, which indicates clearly that the legislators did indeed intend to prevent sealing of records in sex offense cases that involve successfully completed deferred judgments.
1 31 One key witness explained that "completely - dismissed" in - section - 24-72-308(1)(a)(I) had
been interpreted by the courts to apply to deferred judgments ... [where] your case is completely dismissed if you meet the requirements. The problem with that is that a lot of times you do deferred judgments ... for reasons other than that a case is not worth prosecuting. Sometimes you do them if it's a sexual assault against a child, because parents decide that it's more traumatic for the child to testify ... or because of the child's ability to testify . all the various types of decisions that go into doing a deferred judgment ... are not intended to be construed as a complete dismissal....
Hearing on H.B. 1195 Before the H. Local Govt Comm., 58th Gen. Assemb., 2d Reg. Sess. (Colo. Feb. 3, 1992) (statement of Kathy Haddock, Colo. Municipal League). Also, the text of (8)(c) as introduced in the House would have prevented sealing of all "records pertaining to any sexual assault offense as defined" in the cross-reference. H.B. 1195, see. 6, 58th Gen. Assemb., 2d Reg. Sess. (Colo. 1992) (printed bill). The House sponsor of the bill amended the bill on the House floor to add the language about plea agreements and deferred judgments, because "the fear was that we were also referring to just if someone was accused of sexual assault. That was not the intent. ..." Hearing on H.B. 1195 Before the H. Comm. of the Whole, 58th Gen. Assemb., 2d Reg. Sess. (Colo. Feb. 25, 1992) (statement of Rep. Agler). Subsection (8)(c), as originally enacted, was therefore as broad as possible without including mere accusations.
132 In 1996, the language on deferred judgments was collapsed into the cross-referenced definition of unlawful sexual behavior, in section 18-3-412.5(1), part of the sex offender registry statute. Ch. 280, sees. 5, 18, §§ 18-3-412.5, 24-72-8308, 1996 Colo. Sess. Laws 1578, 1581-88, 1587. In 1998, the legislature moved the relevant content from that subsection (1) into a newly created paragraph (1)(b), and also created a paragraph (1)(c) which noted that for purposes of the cross-referenced section, " 'conviected' includes having pleaded guilty or nolo contendere." Ch. 139, see. 1, § 18-8-412.5, 1998 Colo. Sess. Laws 389, 390-91. In 1999, the legislature moved deferred judgments from the list of unlawful sexual behaviors in (1)(b) into the definition of "convieted" in (1)(c). Ch. 286, see. 6, § 18-8-412.5, 1999 Colo. Sess. Laws 1144, 1146-47. This appears to have been merely a bookkeeping move, placing deferred judgments in the same paragraph as no-contest and guilty pleas for the purposes of the sex offender registry statute. No legislative intent was evident to have any effect on the record sealing statute. Finally, in 2002, the legislature reorganized the sex offender registry statute into an entire article of code, article 22 of title 16. Ch. 297, see. 1, §§ 16-22-101 to -114, 2002 Colo. Sess. Laws 1157, 1157-78. Paragraph (1)(b) became subsection 16-22-102(9), and paragraph (1)(c) became subsection 16-22-102(8). Id. § 16-22-102, at 1157-59. Section 16-22-1028), C.R.S. (2011), currently provides:
"Convicted" or "conviction" means having received a verdict of guilty by a judge or *1226jury, having pleaded guilty or nolo conten-dere, having received a disposition as a juvenile, having been adjudicated a juvenile delinquent, or having received a deferred judgment and sentence or a deferred adjudication.
The legislature changed the cross-reference in the record-sealing exception provision, seetion 24-72-308(8)(c), referencing the list of unlawful sexual behaviors, to the list's new location, in subsection 16-22-102(9). Ch. 297, see. 83, § 24-72-8308, 2002 Colo. Sess. Laws 1157, 1190. This series of acts reorganizing the statutory provisions, in context, demonstrates that the legislature intended only to make the sex offender registry provisions better organized, and not to have any effect on the record sealing statute.
133 The legislature intended in 1992 that successfully completed deferred judgments in sex offense cases not be sealable, and no legislative act since has abrogated that intent. Accordingly, I join in the court's judgment.